IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BONNIE I. MEYERS, as personal
 representative of the estate of GABRIEL           DIVISION ONE
 LEWIS ANDERSON, a deceased minor,
 age 15, and on behalf of the                      No. 79655-1-I
 beneficiaries of the estate; and BRANDI
 K. SESTROM and JOSHUA                             PUBLISHED OPINION
 ANDERSON, individually,

                       Appellants,

                  V.


 FERN DALE SCHOOL DISTRICT, a
 political subdivision of the State of
 Washington,

                       Respondent,

               and

 WILLIAM KLEIN and JANE DOE KLEIN
 and the marital community comprised
 thereof,
                                                   FILED: February 10, 2020
                        Defendants.

      DWYER, J.   —    Following the death of high school student Gabriel

Anderson, Bonnie Meyers, as personal representative of Anderson’s estate, filed

suit against the Ferndale School District (Ferndale) and William Klein. Meyers

asserted that Anderson’s death was the result of Ferndale negligently removing

Anderson from the safety of his high school campus. Ferndale’s actions, Meyers

asserted, exposed Anderson to the negligent driving of Klein, who fell asleep
No. 79655-1 -1/2

behind the wheel and drove his motor vehicle up onto a sidewalk, killing

Anderson.

       The trial court granted Ferndale’s subsequent motion for summary

judgment and dismissed Meyers’ claims against Ferndale, concluding—as a

matter of law—that the collision was not reasonably foreseeable and that

Ferndale therefore had no duty to take steps to prevent its occurrence. In its

order, the trial court improperly based its determination of foreseeability on the

specific harm that occurred, rather than on the general field of danger created

when Ferndale staff took Anderson off campus for a walk along a public

roadway. Because evidence in the record establishes a genuine issue of

material fact regarding whether it was foreseeable that Anderson could be struck

by a motor vehicle while walking along a public roadway, we reverse.



       Gabriel Anderson was a student at the Ferndale School District’s

Windward High School during the 2014-2015 school year. At Windward High

School, he was in teacher Evan Ritchie’s physical education class. On June 10,

2015, Ritchie decided to take Anderson’s class for a walk off the school’s

campus grounds.

      Windward High School was ostensibly a modified closed campus school

and Ferndale had specific policies in place during the 2014-2015 school year

regarding taking students off campus on field trips or excursions. Ferndale

required teachers to obtain the permission of a student’s parent or guardian

before taking them off campus for a field trip or excursion. All parties agree that



                                             2
No. 79655-1-113

Ritchie did not follow these policies prior to taking Anderson’s class off campus.1

Instead, Ritchie asserted that only minutes prior to the outing he sought and

obtained the approval of Windward High School’s then principal, Tim Kiegley, to

take his class for a walk off campus.2

        Without securing any additional adult supervision, Ritchie then proceeded

to take his students off campus, walking west on the sidewalk along the north

side of West Smith Road past the school safety zone to a section of the road

where motor vehicles were permitted to travel at speeds of up to 40 miles per

hour. At times during the walk, some students were up to 200 meters away from

Ritchie. To return to the school, the students were explicitly granted permission

to cross West Smith Road to reach the south side of the road at locations other

than at designated crosswalks, and they did so.

        To return to the school, the students crossed the street and walked along

the sidewalk on the south side of West Smith Road, with their backs to oncoming

traffic. At a point outside of the school safety speed zone, just before the

intersection of Graveline Road and West Smith Road, Anderson and several

other students were struck by William Klein’s sport utility vehicle. Klein had fallen

asleep at the wheel and driven off the road and onto the sidewalk. Anderson and



        1  However, the parties dispute whether the policy was applicable to Ritchie’s decision to
take his class out for a walk near the school. Ferndale and Ferndale’s witnesses assert that the
policy did not apply to the outing Ritchie took his class on because it was not a field trip or an
excursion.
         2 The record contains inconsistent statements from Kiegley regarding how much

information Ritchie provided to him concerning where, exactly, Ritchie planned to take his class.
Even in the portions of the record wherein Kiegley asserted that he knew about Ritchie’s planned
walking path prior to the class’s departure, Kiegley did not properly identify the location of
crosswalks along West Smith Road, asserting that there is a crosswalk on West Smith Road at
the west end of the students’ walking path when there is none.

                                                     3
No. 79655-1-1/4

one other student were killed. Two other students were grievously injured.

       Meyers subsequently sued both Klein and Ferndale, alleging that they had

acted negligently and that their negligence had resulted in Anderson’s untimely

death. Ferndale then moved for summary judgment dismissal of Meyers’ claims

against it on the grounds that (1) the collision that killed Anderson was not

foreseeable—thus Ferndale had no duty to take steps to prevent it—and (2) even

if Ferndale breached a duty, such breach was not the proximate cause of

Anderson’s death. The trial court agreed with Ferndale that the collision was not

foreseeable and issued an order granting summary judgment and dismissing

Meyers’ claims against Fernd ale on that basis.

       Meyers appeals.



       Meyers contends that the trial court erred by concluding that the collision

resulting in Anderson’s death was not foreseeable. This is so, Meyers asserts,

because the trial court improperly based its determination of foreseeability on the

specific harm that occurred, rather than on the general field of danger created

when Ritchie took Anderson off campus for a walk along a public roadway. In

response, Ferndale asserts that the trial court’s ruling did not actually dismiss

Meyers’ claims against it on the ground that injury to Anderson was

unforeseeable but, rather, because Ferndale’s actions were neither the cause in

fact nor the legal cause of Anderson’s death. Meyers has the better argument.




                                             4
No. 79655-1 -1/5

                                          A

       We review de novo a trial court’s order granting summary judgment.

Greensun GrID., LLC v. City of Bellevue, 7 Wn. App. 2d 754, 767, 436 P.3d 397,

review denied, 193 Wn.2d 1023 (2019). We will affirm such an order only “if

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.” Woods View II, LLC v. Kitsap County, 188 Wn.

App. 1, 18, 352 P.3d 807 (2015). On review, we must “conduct the same inquiry

as the trial court and view all facts and their reasonable inferences in the light

most favorable to the nonmoving party.” Greensun Gm., LLC, 7 Wn. App. 2d at

767 (citing Pac. Nw. Shooting Park Ass’n v. City of Seciuim, 158 Wn.2d 342, 350,

144 P.3d 276 (2006)).

       To prevail in this negligence suit, Meyers must show “(1) the existence of

a duty to [Anderson], (2) a breach of that duty, (3) a resulting injury, and (4) the

breach as the proximate cause of the injury.” N.L. v. Bethel Sch. Dist., 186

Wn.2d 422, 429, 378 P.3d 162 (2016) (quoting Crowe v. Gaston, 134 Wn.2d 509,

514, 951 P.2d 1118 (1998)). In this appeal, the parties contest only the issues of

duty and proximate cause.

                                          B

       Meyers primarily contends that the trial court erred by concluding that

Ferndale had no duty to protect Anderson against the collision that resulted in his

death. This is so, Meyers asserts, because the court applied the wrong legal

standard of foreseeability by requiring the specific collision to be foreseeable in

order for Ferndale to have a duty to protect Anderson. According to Meyers,



                                              5
No. 79655-1 -116

Ferndale had a duty so long as the specific injury-causing event was within the

general field of danger created when Ritchie took Anderson off campus to walk

along a sidewalk next to a public roadway.3 We agree.

        “Whether a duty exists is a question of law for the court.” N.L, 186 Wn.2d

at 429 (citing Aba Sheikh v. Choe, 156 Wn.2d 441, 448, 128 P.3d 574 (2006)).

“School districts have the duty ‘to exercise such care as an ordinarily responsible

and prudent person would exercise under the sameor similar circumstances.”

N.L, 186 Wn.2d at 430 (quoting Briscoe v. Sch. Dist. No. 123, 32 Wn.2d 353,

362, 201 P.2d 697 (1949)). While common law generally imposes no duty to

prevent a third person from causing physical injury to another, such a duty arises

when “a special relationship exists between the defendant and either the third

party or the foreseeable victim of the third party’s conduct.” Niece v. Elmview

Gm. Home, 131 Wn.2d 39, 43, 929 P.2d 420 (1997) (internal quotation marks

omitted) (quoting Hutchins v. 1001 Fourth Ave. Assocs., 116 Wn.2d 217, 227,

802 P.2d 1360 (1991)). Pertinently, “[s]chool districts have a custodial

relationship with their students—’[i]t is not a voluntary relationship.’ As a result,

the school district must ‘take certain precautions to protect the pupils in its

custody from dangers reasonably to be anticipated.” Hendrickson v. Moses



         ~ In response, Ferndale asserts that the trial court did not actually base its ruling on
foreseeability in the context of duty but, rather, on legal causation. Ferndale is wrong. The trial
court was very clear in its memorandum decision: “The Defendant school district here argues that
the accident was not foreseeable, and further argues that the Plaintiffs cannot establish legal
cause or proximate cause. The Defendants[] prevail on the argument of foreseeability.” That the
trial court did not base its ruling on causation is made even clearer by the fact that it declined to
sign an order proposed by Ferndale that explicitly stated that its actions were not the legal cause
of the harm to Anderson. Instead, the order signed by the trial court is silent as to legal
causation, referring only to its memorandum letter decision discussing foreseeability in the
context of Ferndale’s duty.


                                                      6
No. 79655-1 -117

Lake Sch. Dist., 192 Wn.2d 269, 276, 428 P.3d 1197 (2018) (second alteration in

original) (citation omitted) (quoting McLeod v. Grant County Sch. Dist. No. 128,

42 Wn.2d 316, 319-20, 255 P.2d 360 (1953)). “As long as the harm is

‘reasonably foreseeable,’ a school district may be liable if it failed to take

reasonable steps to prevent that harm.” Hendrickson, 192 Wn.2d at 276 (citing

McLeod, 42 Wn.2d at 320).

       When foreseeability is a question of whether a duty exists, it is a question

of law, but when foreseeability is a question of whether the harm is within the

scope of the duty owed, it is a question of fact for the jury. McKown v. Simon

ProlD. Gni, Inc., 182 Wn.2d 752, 764, 344 P.3d 661 (2015). Foreseeability is not

measured against the specific sequence of events leading to harm or against the

exact harm suffered. “[T]he question is whether the actual harm fell within a

general field of danger which should have been anticipated.” Hendrickson, 192

Wn.2d at 276 (alteration in original) (quoting McLeod, 42 Wn.2d at 321).

       For example, in McLeod, our Supreme Court reversed the dismissal of

negligence claims against a school district in a case in which a 12-year-old

student was forcibly raped by fellow students during recess. 42 Wn.2d at 317.

The court refused to base its determination of foreseeability on whether it was

foreseeable that students would forcibly rape another student if left unsupervised

near an unoccupied dark room. McLeod, 42 Wn.2d at 321. Instead, the court

considered whether the harm was in the general field of danger, which it

considered to be “that the darkened room under the bleachers might be utilized

during periods of unsupervised play for acts of indecency between school boys



                                              7
No. 79655-1 -1/8

and girls.” McLeod, 42 Wn.2d at 322.

       The trial court herein misapplied this foreseeability standard by focusing

on the specifics of the collision in this case, rather than on the general field of

danger attendant to removing students from campus to walk along a sidewalk

adjoining a public roadway. In its memorandum decision, the trial court

concluded that Meyers had failed “to establish that this tragic accident was

foreseeable on the part of the Defendant school district.” The trial court stated

“[t]hat a driver would fall asleep in the middle of the day on a bright, sunny

afternoon, leave the roadway, and hit the students is not foreseeable for the

school district.” It further emphasized that Klein “did not see the students before

he hit them, as all parties agree that he had no recollection of the accident and

the accident itself resulted from him falling asleep at the wheel. There was

simply no time for teacher Ritchie to react, nor any time for the students to either.

Such an accident is not foreseeable.” Plainly, the trial court incorrectly focused

its foreseeability analysis on the specific injury-causing event herein.

       Focusing on the more general field of danger, the record is replete with

evidence indicating that, at the very least, there is a question of fact for the jury

regard ing whether the harm to Anderson was foreseeable. First, even before

considering the record, it is common knowledge, and has been noted in case law

for decades, that cars do not always stay in their lanes; accidents happen.          ~,




~ Ber~lund v. Siokane County, 4 Wn.2d 309, 320, 103 P.2d 355 (1940) (“[lIt
is a well known fact that automobiles do, at times, for one reason or another,

forsake their lane of travel.   .   .   .   The records of every court abound with such



                                                      8
No. 79655-1 -119

instances. It cannot be held, as a matter of law, that such occurrences are so

highly extraordinary or improbable as to be wholly beyond the range of

expectability.”). Second, Meyers presented expert opinion evidence and

statistics from the National Highway Traffic Safety Administration confirming that

car accidents involving pedestrians are a common occurrence in the United

States. Third, deposition testimony from Ferndale officials acknowledged that it

was foreseeable that removing students from the school campus could result in

harm to the students. Thus, the trial court erred by granting summary judgment

on the ground that the harm to Anderson was not foreseeable as a matter of law;

there was, at the very least, a question of fact about whether it was reasonably

foreseeable that having Anderson walk along a public roadway off the school

campus could result in him being injured in a collision involving a motor vehicle.

                                         Ill

       Ferndale contends, in the alternative, that we should affirm the summary

judgment order on the ground that, even if Ferndale had a duty to Anderson and

breached that duty, there is no genuine issue of material fact regarding whether

Ferndale’s breach of its duty was the proximate cause of the harm to Anderson.

      Appellate courts “may affirm the trial court on ‘any theory established in

the pleadings and supported by proof,’ even where the trial court did not rely on

the theory.” Potter v. Wash. State Patrol, 165 Wn.2d 67, 78, 196 P.3d 691

(2008) (quoting Wilson Court Ltd. P’ship v. Tony Maroni’s, Inc., 134 Wn.2d 692,

698, 952 P.2d 590 (1998)). Herein, the parties briefed and argued the issue of

proximate cause before the trial court and have briefed the issue of proximate



                                               9
No. 79655-1 -1/10

cause on appeal. The trial court acknowledged that Ferndale presented

argument regarding the issue of proximate cause in its order, even though it

declined to rule in Ferndale’s favor on that issue. We exercise our discretion to

consider Ferndale’s contention that we should affirm on the alternative ground

that, as a matter of law, Ferndale’s breach was not the proximate cause of

Anderson’s death.

       Proximate cause consists of two parts—cause in fact and legal cause.

Hartley v. State, 103 Wn.2d 768, 777, 698 P.2d 77 (1985). “Establishing cause

in fact involves a determination of what actually occurred and is generally left to

the jury.” Michaelsv. CH2M Hill, Inc., 171 Wn.2d 587, 610, 257 P.3d 532 (2011)

(quoting Schooley v. Pinch’s Deli Market, Inc., 134 Wn.2d 468, 478, 951 P.2d

749 (1998)). “The focus in the legal causation analysis is whether, as a matter of

policy, the connection between the ultimate result and the act of the defendant is

too remote or insubstantial to impose liability.” Schooley, 134 Wn.2d at 478-49.

                                         A

       Ferndale asserts that there is no genuine dispute of material fact

regarding whether it was a cause in fact of Anderson’s death. We disagree.

      “Cause in fact refers to the ‘but for’ consequences of an act—the physical

connection between an act and an injury.” Hartley, 103 Wn.2d at 778 (citing Kinci

v. City of Seattle, 84 Wn.2d 239, 249, 525 P.2d 228 (1974), reiected on other

grounds by, City of Seattle v. Blume, 134 Wn.2d 243, 947 P.2d 223 (1997)). It is

possible for there to be more than one “but for” cause of a harm, and so

causation is frequently considered as a chain of events without which a harm



                                             10
No. 79655-1 -Ill 1

would not have occurred. See, ~ Dep’t of Labor & Indus. v. Shirley, 171 Wn.

App. 870, 884, 288 P.3d 390 (2012). Independent actors may also breach

separate duties which in concurrence produce an injury. Stephens v. Omni Ins.

Co., 138 Wn. App. 151, 182-83, 159 P.3d 10 (2007), affd, 166 Wn.2d 27, 204

P.3d 885 (2009).

       The record herein contains sufficient evidence to establish a genuine

dispute of material fact regarding whether Ferndale’s breach was a “but for”

cause of Anderson’s death. Meyers’ and Ferndale’s expert witnesses disagreed

about whether Ferndale’s field trip and excursion policy covered Ritchie’s class

outing, and whether compliance with that policy would have prevented

Anderson’s death. That dispute alone would be sufficient to overcome summary

judgment. ~ C.L. v. Dept of Soc. & Health Servs., 200 Wn. App. 189, 200,

402 P.3d 346 (2017) (“In general, when experts offer competing, apparently

competent evidence, summary judgment is inappropriate.”), review denied, 192

Wn.2d 1023 (2019).

       But there is more. The record also reveals disputes regarding the safety

of the walking path Ritchie selected—a path that took students outside of the

school safety speed zone to walk alongside a high speed roadway and required

crossing the road in an area devoid of designated crosswalks—and the alleged

failure to provide sufficient safeguards and to follow pedestrian safety rules

during the walk—such as by having only one adult present to supervise the

class, allowing students to walk at distances up to 200 meters from Ritchie, and

having students walk along sidewalks with their backs to oncoming traffic.



                                            11
No. 79655-1-1/12

Meyers provided expert witness testimony opining that without the improper

walking path and the failure to follow proper pedestrian safety procedures,

Anderson would not have been struck by Klein’s vehicle. It is properly for a jury

to decide whether Ferndale’s breach of its duty of care was a cause in fact of

Anderson’s injuries and subsequent death.

                                          B

       Ferndale next asserts that we should affirm on the ground that its breach

of duty cannot be considered the legal cause of Anderson’s death. This is so,

Ferndale asserts, because (1) the issue of legal causation is analyzed

independently of the field of danger analysis utilized to determine whether a

school district has a duty of care and (2) mixed considerations of logic and policy

support limiting Ferndale’s liability in this case because the connection between

the ultimate injury and Ferndale’s acts is too remote to impose liability. Ferndale

is wrong.

       “Unlike factual causation, which is based on a physical connection

between an act and an injury, legal cause is grounded in policy determinations as

to how far the consequences of a defendant’s acts should extend.” Schooley,

134 Wn.2d at 478. “In deciding whether a defendant’s breach of duty is too

remote or insubstantial to trigger liability as a matter of legal cause, we evaluate

‘mixed considerations of logic, common sense, justice, policy, and precedent.”

Lowman v. Wilbur, 178 Wn.2d 165, 169, 309 P.3d 387 (2013) (internal quotation

marks omitted) (quoting Hartley, 103 Wn.2d at 779). While duty and legal cause

are not identical issues, Washington courts “have long recognized the



                                              12
No. 79655-1 -1/13

interrelationship between questions of duty and legal cause.” Lowman, 178

Wn.2d at 169 (citing Hartley, 103 Wn.2d at 779-81).

       For example, in Lowman, our Supreme Court noted that duty and legal

cause both “concern the policy issue of how far the legal consequences of the

defendant’s negligence should extend.” 178 Wn.2d at 169 (citing Hartley, 103

Wn.2d at 779-80). The court concluded that “[un the context of liability for

negligent roadway design or maintenance, any consideration of the legal cause

question should therefore begin with a review of the duty question” in that

context. Lowman, 178 Wn.2d at 169.

       The Lowman court then proceeded to discuss the duty question by relying

on its seminal case concerning duty in the context of a municipality’s

responsibility to protect the users of public roads, Keller v. City of Spokane. 146

Wn.2d 237, 44 P.3d 845 (2002). It noted that “Keller took a broader view of a

municipality’s or utility’s responsibility to protect the users of public roads.

Analyzing the question of duty, the court unequivocally rejected limitations on

liability for roadway design or maintenance premised on the negligence or

recklessness of a driver.” Lowman, 178 Wn.2d at 170-71 (citing Keller, 146

Wn.2d at 249).

       After setting forth this analysis, our Supreme Court rejected the argument

raised by the defendant utilities in Lowman that it applied solely to the question of

duty, and not to the question of legal cause. 178 Wn.2d at 171. The court

concluded that “[m]any of the same concerns that guided the duty analysis in

Keller must guide the analysis of legal causation in this case.” Lowman, 178



                                               13
No. 79655-1-1/14

Wn.2d at 171. The court further noted that “policy considerations that support

imposition of a duty will often compel the recognition of legal causation, so long

as cause in fact is established under the relevant facts. Such is the case here.”

Lowman, 178 Wn.2d at 171 (citation omitted) (citing Harbeson v. Parke-Davis,

Inc~ 98 Wn.2d 460, 476, 656 P.2d 483 (1983)). It reasoned that “there is no

rationale to negate the sound policy preference expressed in Keller for holding

municipalities and companies charged with maintaining utilities accountable for

doing so in a reasonable fashion, particularly with regard to safe travel on public

roads.” Lowman, 178 Wn.2d at 172.

        Ferndale asserts that we must determine whether its actions are too

remote from Anderson’s death to impose liability without utilizing the general field

of danger foreseeability standard applicable in the context of Ferndale’s duty.

Transferred to the context of a school district’s liability, this is exactly the

argument rejected by our Supreme Court in Lowman. Here, as in Lowman, “any

consideration of the legal cause question should            .   .   .   begin with a review of the

duty question.” 178 Wn.2d at 169.

        Furthermore, Ferndale does not cite to a single case in the school district

liability context in which a court ruled that principles of legal causation barred

liability.4 Indeed, prior cases discussing legal causation in the school district

context have reached the opposite conclusion.              ~,           ~ N.L, 186 Wn.2d at 438



        ~ Instead, Ferndale cites to cases in other contexts that concluded that principles of legal
causation barred liability, including Cunningham v. State, 61 Wn. App. 562, 811 P.2d 225 (1991),
and Medrano v. Schwendeman, 66 Wn. App. 607, 836 P.2d 833 (1992). However, these specific
cases, and their reasoning regarding the application of legal cause principles, were explicitly
rejected in Lowman, 178 Wn.2d at 170-71.


                                                     14
No. 79655-1-1/15

(“[W]e cannot say as a matter of law that a district’s failure to take any action in

response to being notified that Clark was a registered sex offender was not a

legal cause of N.L.’s injury. Sexual assault by a registered sex offender is

foreseeable, as is the fact that a much younger student can be convinced to

leave campus by an older one.”); McLeod, 42 Wn.2d at 324 (“We have held that

it is for the jury to decide whether the general field of danger should have been

anticipated by the school district. If the jury finds respondent negligent in not

having anticipated and guarded against this danger, then it is not for the court to

say that such negligence could not be a proximate cause of a harm falling within

that very field of danger.”).

       Ferndale’s urging that we uncouple legal causation analysis from duty

analysis runs counter to the Supreme Court’s teachings in Lowman. Based on

established law, Ferndale fails to establish that its defalcations were not the legal

cause of Anderson’s injuries and subsequent death.

       Reversed.

                                                         —       -   4



                                                             /
WE CONCUR:




                                                                     I


                                             15